Title: To Alexander Hamilton from William S. Smith, 5 December 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Camp Decr. 5th. 1799.
          
          I Submit to your perusal papers from No. 1. to No. 10 inclusive, relative to an unhandsome rencontrè which has taken place, between Lt. Richard Baldwin and Capt. Philip Courtlandt of the 12th. and in consequence of which, Capt. Courtlandt is under an arrest
          You will notice his solicitude on the question, and the delicacy of my particular Situation on the case—I wish to be indulged with your advice, on the subject, and flatter myself, it will be early given, I must also take the liberty of observing, that some very pointed orders are necessary to check the disposition to gambling, too prevalent, amonst the officers of the 11th. & 12th. Regts. under your immediate Command, I feel myself at ease in observing, from all the Circumstances connected with the case submitted, that if you would please to consent, to my withdrawing of the arrest from Capt. Courtlandt accompanied with such orders, as you might please to authorise me to issue, it would have the desired effect, probably, of reclaiming an officer, who has some qualifications, which if duly cultivated, may render service, & perhaps be a sufficient warning to others, to avoid similar errors & Vice—I really think Courtlandt is worth trying still further, but my Candour, will not allow me to say a word, in favour of Baldwin, altho’ he is the accuser, I wish the service, was well rid of him, he is a professed Gambler and from what I can learn, of the lowest grade—from what I understand of his Character in Civil Life, the friends who introduced him to the Military, ought to blush, at having an agency, in palming such a Character on the public—he is however, the 2d. first Lieutenant in the Regt. and of course entitled to a Company, If we are in service to be tormented with such, bipeds, I can only discharge my duty to you & my Country, by giving, my earliest opinion, that, he has no single qualification for an officer and that in my opinion, the sooner he can have a broad hint, that his absence from Military scenes, would not be lamented by his Country, the better—owing to Venerial Complaints he has not been able, to do a tour of duty in the Regt. for nearly three months past, & altho he has this day reported himself fit for duty, you may be assured, that he cannot I believe never will be, able to perform, two days march—Solicitous for your advice, I have the Honor to be—Sir With the Highest respect Your most Obedt Humble Servt.
          
            W. S. Smith 12th. Regt
          
        